Citation Nr: 1444915	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-09 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of residual scar of left inguinal repair currently evaluated as 10 percent disabling.

2.  Evaluation of right wrist de Quervains disease (major) currently evaluated as 10 percent disabling.

2.  Evaluation of left wrist de Quervains disease currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active duty service from August 1989 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

During his hearing, the Veteran alleged seeking benefits for multiple scars, not just the inguinal hernia scarring.  It is not clear whether the Veteran is seeking an increased rating for his right abdominal scar or service connection for other scars of the abdomen.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The claims of entitlement to higher ratings for de Quervains disease of the right and left wrists are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

The Veteran's residual scar of left inguinal repair is manifested by tenderness at the left inguinal ring; it is not shown to be unstable, there is no objective evidence of pain, the scar does not result in limitation of function, and it does not exceed a total area of greater than 39 square centimeters (cm).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residual scar of left inguinal repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in January 2006 and December 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the December 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA), and VA treatment records have been obtained.  
In addition, the Veteran was afforded VA examinations.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher Initial Ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a rating higher than 10 percent for a residual scar of left inguinal repair.  At the April 2014 personal hearing the Veteran described symptoms affecting scars of the abdomen, to include instability, pain, a sensation of burning and pulling of the skin, itchiness and dryness.  He stated that occasionally clothing irritated the abdominal scars.

By way of background, in a May 2003 rating decision, the RO granted service connection for a residual scar of left inguinal hernia repair, and assigned a noncompensable disability rating.  In October 2005, the Veteran submitted a claim for an increased rating.  During the pendency of the appeal, by rating action in 2011, the RO increased the Veteran's disability rating for residual scarring of left inguinal repair to 10 percent, effective October 31, 2005, the date he submitted his current claim. 

On VA examination in May 2006, the examiner noted the Veteran's subjective complaints of pain and found that the Veteran's residual scar was asymptomatic.  The examiner described two small scars that were both related to the same surgical procedure.  This was a laparoscopic intra-abdominal approach to repair not only a left inguinal hernia but also a spigelian hernia.  The surgical procedure was performed all at once through the same two incisions.  On the examination there was a 2 cm by approximately 2 mm right semilunar scar that was barely visible in the umbilicus.  The scar was not painful to the touch or to direct deep palpation, nor was it elevated or depressed.  There was no keloid.  It was a movable scar that had no significant induration and it was superficial.  It was the same color as the surrounding skin.  There was no evidence of peeling, ulceration or flaking.  There was no inflammation or edema.  The scars did not amount to even 1/1000th percent of the total skin of the body surface.   

On VA examination in November 2011, the examiner noted that the residual scar was tender at the left inguinal ring. The scar was described as stable with no objective evidence of pain, and it did not exceed a total area of greater than 39 square cm (6 square inches).  

The Veteran's service-connected post-operative left inguinal repair scar is currently rated 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is assigned for a scar which is painful.  This is the maximum evaluation under this Diagnostic Code.  

The schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  The revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply.  73 Fed. Reg. 54708 (Sept. 23, 2008).  All Diagnostic Codes discussed below are the versions in effect prior to October 23, 2008.

Under Diagnostic Code 7801 scars, other than of the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceeds 6 square inches (39 square centimeters).  Note 2 provides that a deep scar is one associated with underlying soft tissue damage. 

The evidence does not support a higher or separate rating under Diagnostic Code 7801.  The VA examination reports indicate the post-operative left inguinal repair scar measured 2cm by 2mm, and in any event, all associated residual surgical scars measured significantly less than the 6 square inches needed for a compensable evaluation under this Code.  The VA examiners also indicated that the post-operative left inguinal repair scar was superficial (i.e. not deep) and did not cause any limited motion. 

As the scar did not measure at 6 square inches, it therefore follows that a compensable rating is not warranted under Diagnostic Code 7802, which assigns     a 10 percent rating for a superficial scar measuring 144 square inches in area.  

Although the Veteran has alleged instability in his abdominal scars during his hearing, there is no objective evidence showing the scarring as unstable.  Indeed, both VA examinations found the scar to be stable.  The Board finds the observations of the examiners to be more probative and credible than the Veteran's assertions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, a rating under Diagnostic Code 7803 is not warranted. 

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of the affected part.  Diagnostic Code 7805 is inapplicable because the objective evidence does not show that the Veteran's scar produces any consistent limitation of function that would warrant a rating in excess of 10 percent.  Moreover, the Board notes the Veteran is in receipt of a separate compensable ratings for left abdominal wall neuroma/left T10 abdominal cutaneous nerve entrapment syndrome manifested by abdominal pain and the recurrent inguinal hernia, and the symptomatology associated with these disabilities cannot be considered when evaluating the Veteran's left inguinal hernia repair scarring.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The preponderance of the evidence is against the claim for an increased disability rating for post-operative left inguinal repair scar; there is no doubt to be resolved; and a disability rating in excess of 10 percent for the post-operative left inguinal repair scar is not warranted.

As the preponderance of the evidence is against the claim for assignment of any higher or separate ratings the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
	
The Board has considered whether the Veteran's service-connected residual scarring of left inguinal repair presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,   and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



In any event, the evidence reflects the Veteran has not alleged marked interference with employment.  Indeed, he reported no lost time due to his residual scar of left inguinal repair.  Nor has he been frequently hospitalized for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that the Veteran does not contend and the evidence does not reflect that the Veteran is unemployable due solely to his left inguinal hernia scar.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.  


ORDER

A rating higher than 10 percent for residual scar of left inguinal repair is denied.


REMAND

The Veteran's last VA examination to evaluate the claims on appeal was in November 2011.  During his April 2014 hearing, the Veteran indicated that his bilateral de Quervain's wrist disability had worsened since he was last examined by VA.  For example, he reported swelling, numbness and loss of grip strength in both hands.  Accordingly, a new examination is warranted.

The Veteran testified that he receives treatment with VA for his bilateral wrist disability.  While VA treatment records through October 2011 are of record, given the Veteran's April 2014 testimony, relevant, outstanding VA treatment records might be available.  Additional development in this regard is warranted.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records for treatment received at the VA medical center dated since October 2011, and associate them with the electronic claims file.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of the service-connected de Quervain's disease of the right and left wrists.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished, including range of motion studies.  The examiner should identify all manifestations of the de Quervain's disease.  If the Veteran has any disability of the arms/wrist not related to the Veteran's de Quervain's disease, the examiner is asked to distinguish between symptoms attributable to the service-connected de Quervain's disease of the right and left wrists, from those attributable to any nonservice-connected disorder to the extent possible.  

3.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


